Title: To Thomas Jefferson from Ferdinand Rudolph Hassler, 20 February 1806
From: Hassler, Ferdinand Rudolph
To: Jefferson, Thomas


                        
                            Philadelphie 20me. Fevrier 1806.
                        
                        Les Etats Unis d’Amerique, par la position floris, sante & paisible dont ils jouissent, contrastent
                            tellement avec une grande partie des états Européens, dans leur position actuelle, que les Citoyens paisibles &
                            industrieux de ces derniers, que ne trouvent leur bonheur, que dans la prospérité publique & le bien-etre de leurs
                            familles, reposent avec plaisir leurs regards sur le monde nouveau, qui s’éléve sous les auspices d’un Gouvernement aussi
                            sage que libre; & leur donne les plus belles espérances pour l’avenir.
                        Quel Peuple doit plus y comparer sa position, que celui qui n’a guère libre, indépendant, paisible depuis des
                            siécles, élevé à l’aisance par la seule ressource de son industrie, maintenant entrainé dans les torrens tumultueux des
                            discensions de voisins trop supérieure en force, dont l’éloignement seul pourroit le conserver, se voit livré en bute aux
                            factions sous une influence étrangere, qui oprime également le particulier & l’Etat?
                        Ce sont les Suisses!
                        Le citoyen paisible & industrieux, agriculteur, Artisan, fabricant & homme instruit, qui quoique
                            s’éloignant des intrigues politiques, s’en trouve néanmoins tour à tour le jouet ou la victime, malgré les charmes dont la
                            nature a doué cette patrie qui a perdue ses atraits moreaux, désire l’echanger contre ce nouveau monde, qui fait renaitre
                            ses espérances. Tel est le désir tant ouvertement décele, que nouri en secret par beaucoup des citoyens Suisses.
                        Il donna naissance à une societé de ces citoyens qui confiérent leurs interêts à cet égard aux soussignés, &
                            c’est en leur nom que ceux-ci prennent la liberté de se presenter à Votre Excellence en Lui remettant un double original
                            du contrat passé à cet effet à Arau le 1er. May 1804. premièrement seulement par un petit nombre, laissant l’entrée dans la
                            société ouverte à de nouveaux amis.
                        L’esprit de ce contrat prouvera aisément à Votre Excellence, que ce n’est point une spéculation en terres,
                            mais un établissement territorial pour des amis, que nous sommes chargés, de préparer à ceux de nos compatriotes, qui
                            désirent ou désireront à l’avenir nous suivre dans ces Etats.
                        Les Suisses ménageant avec soin des biens acquis avec peine, sont naturellement économes & ne marchent qu’a
                            pas mesuré & lent dans leurs entreprises, ce qu’apliquant à une entreprise que les vagues peuvent engloutir, nous
                            excusera suffisament de n’avoir pas à présenter d’abord des moyens pécuniaires aussi grands, qu’un particulier spéculateur
                            d’un autre pays pourrait étaler; nous osons même affirmer, que ce qui nous a été confié, n’est pas une petite marque de
                            confiance en nous & nôtre succès. Les mêmes raisons nous permettent parcontre, de promettre à Votre Excellence d’autant
                            plus de solidité. Un bienveuillant traitement du Gouvernement peut donner infiniment plus d’etendue à nôtre établissement,
                            ainsi qu’à nos moyens, & faire transplanter dans ce pays l’industrie & les moyens d’un bon nombre de citoyens Suisses,
                            qui en nourissent le désir. Pour rèpondre aux voeux & à la confiance de nos commettans, nous devons acheter (pour y
                            fonder nôtre etablissement) une étendue des terres proportionnée à nos moyens, qui aux qualités requises par le contrat,
                            joigne la convenance quant au climat, & l’essentiel de tout, la sureté incontestable de la proprieté, où ils puissent
                            donc sans crainte d’incertitude former & élever leurs etablissements & ceux de leurs enfans, à l’abri des vicissitudes
                            qu’ils fuyent en sortant de l’Europe.
                        Les soussignés prient Vôtre Excellence de vouloir bien guider leurs pas & leur faisant éprouver la
                            protection indispensable, qu’ils se sont flattés d’obtenir, en entreprennant une tâche aussi pénible & délicate, leur
                            procurer de la part du Gouvernement une vente des terres, qui les mette à même, de donner sur cette partie de leur
                            gestion, des rapports satisfaisans & engageans à leurs Concitoyens.    Si Vôtre Excellence daigne les honorer de Son
                            attention, ils auront l’honneur de présente les détails ulterieurs. 
                  Nous avons l’honneur d’etre très respectuesement de
                            Votre Excellence les très devoués & obéissants Serviteurs
                        
                            F: R: Hassler.
                            Jaques Marcel
                     
                            C: E. Zoeller.
                        
                    